            Case 2:20-cv-05399-TR Document 20 Filed 09/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOHAMMED AHMED,                           :
            Plaintiff                     :
                                          :
       v.                                 :      CIVIL ACTION
                                          :
Commissioner of Social Security,          :      20-5399
                    Defendant.            :

                                ORDER AND JUDGMENT

       AND NOW, on September 10, 2021, upon consideration of Plaintiff Mohammed

Ahmed’s Brief in Support of his Request for Review, the Commissioner’s Response, and

Plaintiff’s Reply, it is ORDERED:

   1. Plaintiff’s Request for Review (doc. 16) is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                  BY THE COURT:


                                                   /s/ Timothy R. Rice
                                                  TIMOTHY R. RICE
                                                  U.S. MAGISTRATE JUDGE
